11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Walter Byron Sexton,                        * From the 29th District Court
                                              of Palo Pinto County,
                                              Trial Court No. 16617.

Vs. No. 11-18-00278-CR                      * September 12, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the “Restitution” of “$180.00”
that was ordered to be paid to the “Texas DPS.” We affirm the judgment as
modified.